Citation Nr: 0207275	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  02-02 147	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than March 30, 2000, 
for the grant of service connection and award of disability 
compensation for degenerative disc disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1943 to 
March 1946, and from July 1954 to July 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 2001 RO rating decision that granted 
service connection for degenerative disc disease of the 
lumbar spine, and assigned an evaluation of 20 percent, 
effective March 30, 2000.  By a notice of disagreement 
received at the RO in August 2001, the veteran expressed 
dissatisfaction with the effective date assigned for his 
grant of service connection and award of disability 
compensation for degenerative disc disease of the lumbar 
spine.  A timely substantive appeal for this issue was 
received at the RO in January 2002. 


FINDING OF FACT

On June 20, 2002, the Board received written communication 
from the veteran indicating that he did not wish to continue 
his appeal as to entitlement to an earlier effective date for 
the grant of service connection and award of disability 
compensation for degenerative disc disease of the lumbar 
spine.  


CONCLUSION OF LAW

The veteran's appeal as to the effective date assigned for 
the grant of service connection and award of disability 
compensation for degenerative disc disease of the lumbar 
spine has been withdrawn.  38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. § 20.204 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal to the Board by 
submitting a written request to do so at any time before the 
Board promulgates a final decision on the matter in question.  
See 38 C.F.R. § 20.204(b) (2001).  When an appellant does so, 
the withdrawal effectively creates a situation where there is 
no longer an allegation of error of fact or law with respect 
to the determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 1991).

In the present case, the record shows that the Board received 
a written communication from the veteran on June 20, 2002.  
Therein, he indicated that he did not wish to continue his 
appeal as to the effective date for the grant of service 
connection and award of disability compensation for 
degenerative disc disease of the lumbar spine.  Inasmuch as 
he has clearly expressed his desire to terminate his appeal 
of this issue, and has done so in writing, the legal 
requirements for a proper withdrawal have been satisfied.  
Consequently, and because this issue was the only issue 
properly perfected for appeal, see Introduction, supra, 
further action by the Board on this appeal is not 
appropriate.  The appeal is therefore dismissed.


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

